Name: Commission Regulation (EEC) No 3915/89 of 20 December 1989 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the act of accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 375/32 Official Journal of the European Communities 23 . 12 . 89 COMMISSION REGULATION (EEC) No 3915/89 of 20 December 1989 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , procedure provided for in Article 22 of Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (7), as last amended by Regulation (EEC) No 1 125/89 (8) ; Whereas these estimates enable the indicative ceilings for the products in question to be fixed for 1989 ; whereas such ceilings must, pursuant to Article 251 (2) of the Act of Accession, reflect a certain progress in relation to traditional trade flows, so as to ensure a harmonious and gradual opening up of the market ; whereas, to this end , the indicative ceilings should be raised by 25 % for 1990 , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 5 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88 , lays down the detailed rules for the application of the supplementary trade mechanism ; Article 1 Regulation (EEC) No 641 /86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession are set out in the Annex for the period 1 January to 31 December 1990 '. 2. The Annex is replaced by the Annex to this Regulation . Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession (J), as last amended by Regulation (EEC) No 2256/89 (6), fixed, inter alia, in respect of certain products processed from fruit and vegetables, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1990 ; Whereas the forward estimates relating to the products in question have been drawn up in accordance with the Article 2 This Regulation shall enter into force on 1 January 1990 . (') OJ No L 55, 1 . 3 . 1986, p. 106. ( :) OJ No L 293, 27. 10 . 1988 , p. 7. (-') OJ No L 367, 31 . 12. 1985, p. 7 . (') OJ No L 57, 1 . 3 . 1986, p. 1 . O OJ No L 60, 1 . 3 . 1986 , p. 34. h OJ No L 216, 27. 7 . 1989, p. 24 . O OJ No L 49, 27. 2. 1986, p . 1 . (8 OJ No L 118, 29 . 4. 1989, p . 29 . No L 375/3323 . 12. 89 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission 23 . 12 . 89No L 375/34 Official Journal of the European Communities ANNEX 'ANNEX (in ton) GN code Description Indicative ceiling 1 2 3 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 081210 00  Cherries 345 0812 20 00  Strawberries 0812 90 50   Blackcurrants 0812 90 60   Raspberries 1 0812 90 90   Other i 0812 90 10   Apricots 48 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter 294 2008 Fruit, nut and other edible parts of plants, otherwise prepared or preserved, whether or not conaining added sugar or other sweetening matter or spirit, not elsewhere specifie or inluded : » 2008 20 91   Of 4,5 kg or more \ 2008 20 99     Of less than 4,5 kg l 2008 30 51     Grapefruit segments \ 2008 30 55     Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids \ 2008 30 59     Other 2008 30 71     Grapefruit segments 2008 30 75 _ _ _ _ Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids \ 2008 30 79     Other L 2008 30 91   Of 4,5 kg or more Il 2008 30 99 _ _ _ _ Of less than 4,5 kg \\I 2008 40 59     Other li 2008 40 91 _ _ _ _ Of 4,5 kg or more \ 2008 40 99     Of less than 4,5 kg 2008 50 61 _ _ _ _ With a sugar content exceeding 13 % by weight li 2008 50 69     Other I 2008 50 71 _ _ _ _ With a sugar content exceeding 1 5 % by weight 2008 50 79     Other 2008 50 91 _ _ _ _ Of 4,5 kg or more 2008 50 99     Of less than 4,5 kg 2008 60 71 _____ Sour cherries (Prunus cerasus) 2008 60 79      Other l 2008 60 91      Sour cherries (Prunus cerasus) 2008 60 99      Other 2008 70 69   Other 2008 70 91     Of 4,5 kg ot more 2008 70 99     Of less than 4,5 kg I 23 . 12. 89 No L 375/35Official Journal of the European Communities l 2 3    Containing added sugar, in immediate packings of a net content exceeding 1 kg '    Containing added sugar, in immediate packings of a net content not exceeding 1 kg _     Of 4,5 kg or more     Of less than 4,5 kg      In immediate packings of a net content exceeding 1 kg       Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits ______ Other      Of 4,5 kg or more      Of less than 4,5 kg ,      Ginger      Grapes      Plums - Other      Ginger    Grapes      Plums      Other       Of 4,5 or more       Of less than 4,5 kg _ _ _ _  OtKpr 1 926 2008 80 50 2008 80 70 2008 80 91 2008 80 99 2008 92 50 2008 92 71 2008 92 79 2008 92 91 2008 92 99 2008 99 41 2008 99 43 2008 99 45 2008 99 49 2008 99 51 2008 99 53 2008 99 55 2008 99 59 2008 99 71 2008 99 79 2008 99 99 2009 2009 20 1 1 2009 20 19 2009 20 91 2009 20 99 2009 30 1 1 2009 30 19 2009 30 31 2009 30 39 2009 30 91 2009 30 95 2009 30 99 2009 40 1 1 2009 40 19 2009 40 30 2009 40 91 2009 40 93 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :    Of a value not exceeding ECU 30 per 100 kg net weight    Other    Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight    Other    Of a value not exceeding ECU 30 per 1 00 kg net weight    Other     Containing added sugar     Other      With an added sugar content exceeding 30 % by weight      with an added sugar content not exceeding 30 % by weight      Not containing added sugar    Of a value not exceeding ECU 30 per 100 kg net weight Other    Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar     With an added sugar content exceeding 30 % by weight     With an added sugar content not exceeding 30 % by weight No L 375/36 Official Journal of the European Communities 23. 12. 8 ^ 1 2 3 1 688 2009 40 99 2009 70 1 1 2009 70 19 2009 70 30 2009 70 91 2009 70 93 2009 70 99 2009 80 1 1 2009 80 19 2009 80 31 2009 80 39 2009 80 50 2009 80 61 2009 80 63 2009 80 69 2009 80 80 2009 80 91 2009 80 93 2009 80 95 2009 80 99 2009 90 1 1 2009 90 19 2009 90 21 2009 90 29 2009 90 31 2009 90 39 2009 90 41 2009 90 49 2009 90 51 2009 90 59 2009 90 71 2009 90 73 2009 90 79 2009 90 91 2009 90 93 2009 90 99     Not containing added sugar    Of a value not exceeding ECU 22 per 100 kg net weight    Other    Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar     With an added sugar content exceeding 30 % weight     With an added sugar content not exceeding 30 % by weight     Not containing added sugar     Of a value not exceeding ECU 22 per 100 kg net weight     Other     Of a value not exceeding ECU 30 per 100 kg net weight     Other     Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar      With an added sugar content exceeding 30 % by weight      With an added sugar content not exceeding 30 % by weight      Not containing added sugar     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar      With an added sugar content exceeding 30 % by weight      With an added sugar content not exceeding 30 % by weight       Juice of fruit of the species vaccinium marcocarpon       Other _ _ _  Of a value not exceeding ECU 22 per 100 kg net weight   Other     Of a value not exceeding ECU 30 per 100 kg net weight     Other     Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight     Other       Containing added sugar       Other     Containing added sugar       Other       With an added sugar content exceeding 30 % by weight       With an added sugar content not exceeding 30 % by weight       Not containing added sugar       With an added sugar content exceeding 30 % by weight       With an added sugar content not exceeding 30 % by weight       Not containing added sugar'